Citation Nr: 0816019	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as a respiratory condition), to 
include as secondary to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1948 to April 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska which denied the veteran's claims of entitlement to 
service connection for tinnitus and chronic obstructive 
pulmonary disease (COPD).


FINDINGS OF FACT

1.  The competent medical evidence of record is against a 
finding that the veteran's hearing loss is related to in-
service noise exposure or any other incident of service.

2.  The competent medical evidence of record is against a 
finding that the veteran's COPD is etiologically related to 
any incident of service, including claimed exposure to 
asbestos.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The veteran's COPD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
tinnitus and COPD.  Essentially, he contends that the 
tinnitus developed after noise exposure in service.  Further, 
he asserts that he was exposed to asbestos in the living 
quarters aboard a ship during his naval service.   He argues 
that he has developed COPD as a consequence of this asbestos 
exposure.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of this 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated September 2005: "an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between your 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
September 2005 VCAA letter as well as in a VCAA letter dated 
March 2006.  Specifically, the letters stated that VA would 
assist the veteran in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  The veteran 
was also advised in the letters that a VA examination would 
be scheduled if necessary to make decisions on his claims.  
With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
request such records.

The September 2005 and March 2006 letters emphasized: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
originals].

The September 2005 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim[s], please let us know.  If you have 
any evidence in your possession that pertains to your 
claim[s], please send it to us."  This complies with the 
"give us everything you've got" requirement of 38 C.F.R. § 
3.159(b), in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the tinnitus and COPD claims.  In 
other words, any lack of advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  As explained above, the veteran 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those crucial elements.  

Because the Board is denying the veteran's claims, elements 
(4) and (5) remain moot.
In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his service connection claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  The evidence of 
record includes the veteran's service medical records, the 
veteran's statements, and the reports of VA medical 
treatment.
The veteran was also afforded VA examinations in December 
2005 [tinnitus] and May 2006 [COPD].  The examination reports 
reflect that the examiners reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
audiological and medical examinations, and rendered 
appropriate diagnoses and opinions. 

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
issues has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has also retained the services of 
a representative.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to service connection for tinnitus.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).



Analysis

The veteran is claiming entitlement to service connection for 
tinnitus due to in-service noise exposure experienced while 
he served aboard a Navy ship during the Korean War.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran currently has 
tinnitus, as is evidenced by the December 2005 VA audiology 
examination.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service incurrence of disease, the veteran's 
service medical records have been obtained.  Those records 
are pertinently negative for any diagnosis of, or complaints 
consistent with, tinnitus.  Therefore, Hickson (2) is not 
satisfied on the basis of disease.

Moving to in-service incurrence of injury, it is undisputed 
that the veteran suffered noise exposure during service.  He 
was service connected for hearing loss in December 2005.  
Accordingly, Hickson (2) is satisfied on the basis of in-
service injury.

As for crucial Hickson (3), medical nexus, the competent 
medical evidence of record is limited to the report of a 
December 2005 VA audiological examination and a subsequent 
June 2006 opinion of the VA examiner.  The December 2005 
examination was conducted by a duly credentialed audiologist, 
who reviewed the veteran's complete record.  Based upon the 
veteran's report of noise exposure in service, his current 
hearing loss pattern, his report of current symptoms, and his 
report of symptom on-set, the audiologist concluded that it 
was less likely as not that the veteran's reports of tinnitus 
were related to the significant in-service noise exposure.  
Th examiner noted that the veteran did not complain of 
tinnitus until the 1970's, more than twenty-years after his 
discharge from naval service.  
The examiner attributed the veteran's tinnitus to post-
service noise exposure.

The veteran contends that the December 2005 opinion is 
flawed, explaining that he misunderstood the examiner's 
question concerning the onset of tinnitus symptoms.  See  the 
veteran's February 2006 Notice of Disagreement (NOD).  The 
veteran asserted that the onset of tinnitus symptoms occurred 
at the time of service, not 
15-20 years ago, as he indicated to the audiologist, and that 
the tinnitus symptoms somehow became worse 15-20 years ago.  
In light of the veteran's statements, the VA audiologist 
issued an addendum in June 2006, in which he stated "[d]ue 
to the discrepancies in the veteran's report about onset of 
tinnitus, I cannot resolve this matter without resorting to 
mere speculation."  

The Board thus is confronted with inconsistencies in the 
veteran's self report of onset of tinnitus symptoms (in 
service or twenty years after service), plus an objective 
record which supports neither assertion.  As noted above, the 
service medical records are absent any mention of tinnitus.  
The record in fact does not document a single complaint of 
tinnitus until the veteran's August 2005 claim for VA 
benefits.  Crucially, the first documented diagnosis of 
tinnitus was the December 2005 VA audiological examination 
report.  

In essence, the veteran's claim rests on his own recent 
statements that his tinnitus has existed since service, which 
were made in connection with hi claim for monetary benefits 
from VA.  His statements are outweighed by the lack of 
objective evidence of tinnitus for more than fifty years 
after service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has 
greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  The Board finds the veteran's 
statements to be lacking in credibility and probative value.  

Based on the record, the Board finds that the December 2005 
opinion (which discounts the veteran's military service as a 
cause for his tinnitus) is consistent with the evidence of 
record, to include the veteran's own statements to the 
examiner, and is therefore both competent and probative.  The 
subsequent June 2006 addendum, based on the veteran's 
revisionist reporting of his own medical history, does not 
reach any conclusion and therefore does not serve to nullify 
the prior opinion.  
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
evidence which is speculative, general or inconclusive in 
nature cannot support a claim].

To the extent that the veteran contends that his current 
tinnitus is related to his military service, it is now well-
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish medical nexus.  See Voerth at 199. [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus].

As noted in the Introduction, the veteran has been afforded 
ample opportunity to furnish medical nexus evidence to VA.  
No competent evidence of medical nexus has been submitted.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim of entitlement to VA benefits].  Further, 
the Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

With respect to the veteran's recent statements to the effect 
that tinnitus began during service and continued for decades 
thereafter, the Board is aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Specifically, there is no competent medical evidence 
that the veteran was diagnosed with or treated for tinnitus 
for more than fifty years after his separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3) is not met and the veteran's 
tinnitus claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Bord concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for COPD, to include as 
secondary to asbestos exposure.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be repeated 
here.

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  VA Manual M21-1, Part VI, para. 
7.21 (October 3, 1997) provides that inhalation of asbestos 
fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus persons with asbestos exposure have increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

The veteran contends that his current COPD is a result of 
asbestos exposure in service.

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson (1), current disability, the medical 
evidence of record, including the May 2006 VA medical 
examination and the VA treatment records beginning in October 
1999, establishes that the veteran has a diagnosis of COPD.  
The Board notes that the May 2006 VA examiner, in reviewing 
the numerous chest x-rays in VA facilities dating back to 
1995, noted that there were no entries concerning any 
asbestos-related findings.  Element (1), current disability 
has, therefore, been met only insofar as COPD has been 
diagnosed, but not as to any specific medically identified 
residuals of asbestos exposure.

With respect to Hickson (2), disease or injury in service, 
the Board will separately address the matters of in-service 
disease and in-service injury.

Regarding disease, the veteran's service medical records do 
not indicate that the veteran complained of or was treated 
for lung problems in service.  Indeed, the medical evidence 
indicates that lung problems were first indicated in 1999, 
more than forty-five years after the veteran left military 
service in 1952.

With respect to in-service injury, the alleged injury is 
exposure to asbestos in service.  As noted above, asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment, supra.  The veteran's contention is that he was 
exposed to asbestos aboard ship.  The Board cannot disagree 
with the veteran's contention in light of the provisions of 
M21-1, described in the law and regulations section above.  
The veteran served aboard a World War II-era LST, and VA has 
recognized that such vessels contained asbestos.  Element (2) 
has therefore also been met.

The critical element is Hickson element (3), medical nexus.  
The only competent medical opinion is that of the May 2006 VA 
examiner, and it is against the veteran's claim.

The May 2006 VA examiner took into account the veteran's 
report of asbestos exposure.  The examiner stated that it was 
less likely than not that any lung problems were due to his 
military service.  Rather, the examiner indicated that the 
veteran's history of cigarette smoking was very likely the 
cause of his COPD.  
As was noted above, that there was no x-ray evidence of 
asbestos residuals in the veteran's lungs.

There is no competent medical evidence to the contrary.  The 
veteran himself cannot supply the required medical nexus 
evidence.  See Espiritu v. Derwinski, supra; see also 38 
C.F.R. § 3.159(a)(1) (2007) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  

In short, element (3) has not been met, and the veteran's 
claim fails on that basis.

The Board further observes in passing that the veteran does 
not appear to contend that the only medically identified 
cause of his lung problems, tobacco use, was related to his 
naval service.  In any event, service connection for diseases 
arising out of the use of tobacco products is specifically 
precluded by law.  See 38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2007).

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
tinnitus and COPD, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
The benefits sought on appeal are denied.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to in-service 
asbestos exposure, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


